Citation Nr: 1515123	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-03 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation.

2. Entitlement to service connection for a lumbar spine disablity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the January 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issue on appeal of an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant (or his or her authorized representative) of the issue of entitlement to an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation and it is dismissed.


ORDER

The issue of entitlement to an evaluation higher than 60 percent for status post left knee arthroplasty, now rated as left, above knee amputation is dismissed.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for a lumbar spine injury.  See 38 C.F.R. § 19.9 (2014).  In this regard, an October 2012 VA medical opinion found it less likely than not that the low back disorders are aggravated beyond their natural progression by the Veteran's left knee condition status post total knee arthroplasty with instability.  The examiner cited as rationale that the "Veteran's lumbar spine was already stabilized and fused by 2004."  As the Veteran has been service connected for his left knee since 1996, an opinion as to whether the service-connected left knee disorder caused the lumbar spine disorder is necessary.  Additionally, subsequent to the October 2012 opinion, the Veteran has alleged that the right knee, which is now service-connected, caused or aggravated the Veteran's lumbar spine disorder.

The Board notes that the Veteran is not claiming that his lumbar spine disorder is directly related to his service and the record does not reasonably raise such a theory of recovery.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008).  Therefore, this remand does not address the direct service connection theory of entitlement.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, obtain a VA medical opinion by an appropriate medical professional as to whether it is at least as likely as not that the Veteran's lumbar spine disorder is proximately due to, the result of, or aggravated by, either or both of his service-connected knee disorders or his service-connected left knee amputation.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.  If, in the opinion of the examiner, an examination is necessary, the Veteran should be scheduled for such.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record. 

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


